DETAILED ACTION
	This action is in response to the applicant’s reply filed on December 8, 2022. Claims 1-13, 15-18, 20-24 are pending and addressed below. 

Response to Amendment
Claims 1-8, 10-13, and 15-18 have been amended. Claims 9, 14, and 19 are cancelled. Claims 20-24 are newly added. Claims 1-13, 15-18, and 20-24 are pending and addressed below. 
In response to the amendments to claims 1-8, 10-13, 15-18, and 20-24 to correct issues with antecedent basis and provide further clarity to the claims. The rejections of claim 1-18 under 35 USC 112(b) have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on December 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,699,795 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The double patenting rejections of claims 1-19 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closet prior art, “herein Sandkleiva et al., WO 2003/036020 (hereinafter Sandkleiva)”, for the following reason:
Sandkleiva discloses a collecting device for loosening and collecting debris in a well. The collecting device includes a first end portion, a second end portion, a collecting receptacle, a motor, a feed pipe, a conveying screw, a scraper, a receptacle in a flow path on the delivery side of the pump and the conveying screw moving debris towards the receptacle. 
Sandkleiva does not disclose the collecting receptacle including a receptacle section and at least one screen receptacle with a wall screen, a Mono pump connected to the motor and forming a suction side and a pressure side, the screen receptacle in a flow path on the delivery side of the Mono pump and 
Sandkleiva fails to suggest alone, or in combination, the claimed limitations of “a Mono pump at a trailing end of the conveying screw and connected to the motor, the Mono pump forming a suction side and a pressure side” as recited in claim 1 and “providing the collecting device with a Mono pump” as recited in claim 16.
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676